DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-37 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “152-1” and “152-2” in ¶45; and “154-1” and “154-1” in ¶46.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms like “BLUETOOTH” in ¶50, a trade name or a mark used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore such terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claim 1 is objected to because of the following informalities: “in” in line 20 should be deleted.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “iteratively” should replace “iterative” in line 2.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: “a” in line 3 should be deleted.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities: “a” should be inserted after “in” in line 1 should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “the plurality of items” in line 15, 18, 21-22, 24, 32-33, 35, and 38 lacks proper antecedent basis.  Clarification is required.  Claims 2-14 depending from Claim 1 are therefore rejected.
As per claim 1, “the respective stow location” in line 27-28 lacks proper antecedent basis.  Clarification is required.  Clarification is required.  Claims 2-14 depending from Claim 1 are therefore rejected.
As per Claim 4, “the plurality of items” in line 5, 10, and 11 lacks proper antecedent basis.  Clarification is required.
As per Claim 5, “the plurality of items” in line 2, 4-5, and 7 lacks proper antecedent basis.  Clarification is required.
As per Claim 7, “the plurality of items” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 9, “the plurality of items” in line 5 lacks proper antecedent basis.  Clarification is required.
As per Claim 13, “a plurality of stow locations” in line 2 does not clearly relate back to “the respective stow location” in line 27-28 of Claim 1.  Clarification is required.

As per Claim 14, “the plurality of items” in line 4 and 6 lacks proper antecedent basis.  Clarification is required.
As per Claims 34-37, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that each claim fails to point out what is included or excluded by the claim language.  Specifically, “substantially as described and illustrated herein” in each claim renders each claim an omnibus type claim.  See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993), for a discussion of the history of omnibus claims and an explanation of why omnibus claims do not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34-37, to the extent the scope of these claims can be determined, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman (US Pub. No. 2016/0167228).



As per Claim 35, Wellman discloses a system comprising at least two agents (12/912, 34/926), at least one of the at least two agents (12/912, 34/926) includes an end-effector (¶78) and a sensor (16) (Figs. 1, 9; ¶19-20, 90-92), substantially as described and illustrated herein (see ¶44 of Applicant’s Specification as filed).

As per Claim 36, Wellman discloses a system comprising at least two agents (12/912, 34/926), at least one of the at least two agents (12/912, 34/926) includes an end-effector (¶78) and a sensor (16) (Figs. 1, 9; ¶19-20, 90-92), the at least two agents (12/912, 34/926) are communicatively coupled to a control system (15, 32, 38) (Figs. 1-2, 9; ¶19-22, 90-92), substantially as described and illustrated herein (see ¶44, 48 of Applicant’s Specification as filed).

As per Claim 37, Wellman discloses a method of operation of at least two agents (12/912, 34/926), at least one of the at least two agents (12/912, 34/926) includes an end-effector (¶78) and a sensor (16) (Figs. 1, 9; ¶19-20, 90-92), and where the at least two agents (12/912, 34/926) are in communication with a control system (15, 32, 38) via an application program interface (98) (Figs. 1-3, 9; ¶19-22, 40-44, 47, 90-92), substantially as described and illustrated herein (see ¶42, 44, 48 of Applicant’s Specification as filed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman (US Pub. No. 2016/0167228) in view of Fredriksson (US Pub. No. 2006/0143345).

As per Claim 1, Wellman discloses a system (10) (Figs. 1-2; ¶19, 22) comprising:
a robot (12/912) including at least one end-effector (¶78) (Figs. 1, 9; ¶19-21, 90-92);
at least one sensor (16) (Figs. 1, 9; ¶19-20, 90-92);
at least one processor (32, 90) communicatively coupled to the at least one end-effector (¶78), and the at least one sensor (16) (Figs. 1-3, 9; ¶19-23, 40-42, 90-92);
at least one nontransitory processor-readable storage device (37, 91) communicatively coupled to the at least one processor (32, 90) (Figs. 1-3; ¶19-23, 40-42);
wherein the at least one nontransitory processor-readable storage device (37, 91) stores processor-readable information (Figs. 1-3; ¶19-23, 40-42) including:

wherein the at least one nontransitory processor-readable storage device (37, 91) stores processor-executable instructions which, when executed by the at least one processor (32, 90), cause the at least one processor (37, 91) to: 
iteratively process, by the robot (12), each item (“record from the item database” in ¶20) in the plurality of items (as per items in database 37) (Figs. 1, 9; ¶19-21, 90-92), wherein to iteratively process includes:
receive a first respective item number (“record from the item database” in ¶20) for a first respective item in the plurality of items (as per items in database 37) (Figs. 1, 9; ¶19-21, 90-92),
query, based on the first respective item number (“record from the item database” in ¶20), a control system (15, 32, 38) via an application program interface (98) in communicatively coupled to the at least one processor (32, 90), for a first respective output state (“item grasping strategy” in ¶20) for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 9; ¶19-21, 40-44, 47, 90-92),
receive, from the application program interface (98), the first respective output state (“item grasping strategy” in ¶20/730) for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72),
provide a first respective status message (“reservation requests” in ¶45) to the application program interface (98) (Figs. 3, 7; ¶39-48, 71-80),
cause the end-effector (¶78) to place the respective item (40) in the respective stow location (“locations within workspace 70” in ¶22) (Figs. 3, 7; ¶39-48, 71-80), and
update at least one nontransitory processor-readable storage device (27, 91) with a respective cache entry included in the cache entries that comprises the first respective item number (“record from 
process, by an agent (12/912, 34/926), a second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7, 9; ¶39-48, 71-80):
receive a second respective item number (“record from the item database” in ¶20) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 7; ¶19-21, 39-48, 71-80),
query the at least one nontransitory processor-readable storage device (37, 91) for a previously cached entry included in the cache entries for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1, 9; ¶19-21, 90-92),
receive a second respective output state (“item grasping strategy” in ¶20/730) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72),
provide a second status message (“reservation requests” in ¶45) to the application program interface (98) (Figs. 3, 7; ¶39-48, 71-80), and
cause the second respective item (“record from the item database” in ¶20) to be placed in the second respective output state (“item grasping strategy” in ¶20/730) (Figs. 3, 7; ¶39-48, 71-80).
Wellman does not expressly disclose:
wherein the first status message is a sham status message; and
wherein the second status message is a sham status message.
Fredriksson discloses a distributed control system in which modules (A, B) transmit and receive messages (Fig. 1; ¶29).  In order to avoid collision, the messages are transmitted in accordance with a 
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.  Specifically, applying the teachings of Fredriksson to the system of Wellman would adapting the system to transmit sham status messages in order to avoid displacement when scheduled messages have not been transmitted.

As per Claim 2, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses an input area (14), at least in part, reachable by the at least one end-effector (¶78) (Fig. 1; ¶19, 78).

As per Claim 3, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein, when executed, the processor-executable instructions further cause the at least one processor (32, 90) to:
cause the at least one end-effector (¶78) to grasp the first respective item (“record from the item database” in ¶20) (Figs. 1-3, 9; ¶19-21, 40-44, 47, 78, 90-92).

As per Claim 4, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein the processor-executable instructions to iterative process, when executed, further cause the at least one processor (32, 90) to:
query based on the first respective item number (“record from the item database” in ¶20), the storage device (37, 91) for a previously cached entry for the first respective item (“record from the item 
wherein the previously cached entry for the first respective item (“record from the item database” in ¶20) includes the first respective item number (“record from the item database” in ¶20) and the first respective output state (“item grasping strategy” in ¶20) (Figs. 3, 7; ¶39-48, 71-80); and
wherein the processor-executable instructions to query, the control system (15, 32, 38) via the application program interface (98) for a first respective output state (“item grasping strategy” in ¶20) for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) are executed if the previously cached entry for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) is not stored in the storage device (37, 91) (Figs. 3, 7; ¶39-48, 71-80).

As per Claim 5, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein the processor-executable instructions to process the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20), when executed, further cause the at least one processor (32, 90) to:
if the previously cached entry for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) is not stored in the at least one nontransitory processor-readable storage device (37, 91), query the control system (15, 32, 38) via the application program interface (98) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7; ¶39-48, 71-80).

As per Claim 6, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein the processor-executable instructions to provide the first 
provide the first respective status message (“reservation requests” in ¶45) selected from the group consisting of:
a success message (Figs. 3, 7; ¶39-48, 71-80), and
a fail message.
Wellman does not expressly disclose:
wherein the first status message is a sham status message.
See rejection of Claim 1 for discussion of teachings of Fredriksson.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.

As per Claim 7, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein the processor-executable instructions to process the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20), when executed, further cause the at least one processor (32, 90) to:
provide a second respective status message (“reservation requests” in ¶45) to the application program interface (98) (Figs. 3, 7; ¶39-48, 71-80).
Wellman does not expressly disclose:
wherein the second status message is a sham status message.
See rejection of Claim 1 for discussion of teachings of Fredriksson.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.

provide the second respective status message (“reservation requests” in ¶45) selected from the group consisting of:
a success message (Figs. 3, 7; ¶39-48, 71-80), and
a fail message.
Wellman does not expressly disclose:
wherein the second status message is a sham status message.
See rejection of Claim 1 for discussion of teachings of Fredriksson.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.

As per Claim 9, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein, when executed, the processor-executable instructions further cause the at least one processor (32, 90) to:
remove from the at least one nontransitory processor-readable storage device (37, 91), one or more previously cached entries for one or more items (“record from the item database” in ¶20) after the one or more items (“record from the item database” in ¶20) included in the plurality of items (“record from the item database” in ¶20) are moved away from the at least one end-effector (¶78) (Figs. 1-3, 9; ¶19-21, 40-44, 47, 90-92).



As per Claim 11, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein the agent (12/912, 34/926) is a human worker (34) (Figs. 1, 2, 9).

As per Claim 12, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses wherein the processor-executable instructions to iterative process, when executed, further cause the at least one processor (32, 90) to:
receive from the at least one sensor (16) first respective item information (¶20, 72-75); and
extract the first respective item number (“record from the item database” in ¶20) for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) from the first respective item information (Figs. 1-3, 9; ¶19-21, 40-44, 47, 72-75, 90-92).

As per Claim 13, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 1.  Wellman further discloses:
a plurality of stow locations (922) reachable by the at least one end-effector (as per 912) (Fig. 9; ¶78, 90-92); and
wherein the first respective output state (“item grasping strategy” in ¶20/730) is a first respective stow location included in the plurality of stow locations (922) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72, 90-92).


provide a first respective updated status message (“reservation requests” in ¶45) to the application program interface (98) for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7, 9; ¶39-48, 71-80); or
provide a second respective updated status message (“reservation requests” in ¶45) to the application program interface (98) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7, 9; ¶39-48, 71-80).

As per Claim 15, Wellman discloses a method of operation in a robotic system (10) including at least one end-effector (¶78), at least one sensor (16), and, at least one processor (32, 90) in communication with the at least one end-effector (¶78) and the at least one sensor (16) (Figs. 1-3, 9; ¶19-23, 40-42, 90-92), the method comprising:
receiving a plurality of items (as per items in database 37) (Figs. 1, 9; ¶19-21, 90-92);
iteratively processing each item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72), wherein the iterative processing includes: 
extracting, by the at least one processor (37, 91) and the at least one sensor (16), a first respective item number (“record from the item database” in ¶20) for a respective item (“record from the item database” in ¶20) in the plurality of items (as per items in database 37) (Figs. 1-3, 9; ¶19-21, 40-42, 90-92),
querying, by the at least one processor (37, 91), based on the first respective item number (“record from the item database” in ¶20), a control system (15, 32, 38) via an application program interface (98) for a first respective output state (“item grasping strategy” in ¶20) for the first respective 
receiving, from the application program interface (98), the first respective output state (“item grasping strategy” in ¶20) for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 9; ¶19-21, 40-44, 47, 90-92),
providing, by the at least one processor (32, 90) to the control system (15, 32, 38) via the application program interface (98), a first respective status message (“reservation requests” in ¶45) (Figs. 3, 7; ¶39-48, 71-80),
causing, by the at least one processor (37, 91), the end-effector (¶78) to place the respective item (“record from the item database” in ¶20) in the respective output state (“item grasping strategy” in ¶20) (Figs. 3, 7; ¶39-48, 71-80), and
updating, by the at least one processor (32, 90), a storage device (27, 91) in communication with the at least one processor (32, 90) with a respective cache entry that comprises the respective item number (“record from the item database” in ¶20) and the respective output state (“item grasping strategy” in ¶20) (Figs. 3, 7; ¶39-48, 71-80); and
processing, by an agent 12/912, 34/926), a second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7, 9; ¶39-48, 71-80):
extracting, by the at least one processor (32, 90) and the at least one sensor (16), a second respective item number (“record from the item database” in ¶20) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 7; ¶19-21, 39-48, 71-80),

receiving, by the at least one processor (32, 90), a second respective output state (“item grasping strategy” in ¶20/730) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72), and
causing, by the at least one processor (32, 90), the second respective item (“record from the item database” in ¶20) to be placed in the second respective output state (“item grasping strategy” in ¶20/730) (Figs. 3, 7; ¶39-48, 71-80).
Wellman does not expressly disclose:
wherein the first respective status message is a sham status message.
Fredriksson discloses a distributed control system in which modules (A, B) transmit and receive messages (Fig. 1; ¶29).  In order to avoid collision, the messages are transmitted in accordance with a schedule (¶29-30).  In certain cases, displacement may occur when a node does not send a scheduled message (¶40).  Such displacement can be avoided by sending a dummy message (¶40).  Like Wellman, Fredriksson is concerned with coordinating processors.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.  Specifically, applying the teachings of Fredriksson to the system of Wellman would adapting the system to a transmit sham status message in order to avoid displacement when a scheduled message has not been transmitted.



As per Claim 17, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses wherein iteratively processing each item in the plurality of items further (“record from the item database” in ¶20) comprises:
causing, by the at least one processor (32, 90), the end-effector (¶78) to grasp the first respective item (“record from the item database” in ¶20) (Figs. 1-3, 9; ¶19-21, 40-44, 47, 78, 90-92).

As per Claim 18, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses wherein iteratively processing each item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) further comprises:
querying, by the at least one processor (32, 90), based on the first respective item number (“record from the item database” in ¶20), the storage device (37, 91) for a previously cached entry for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7; ¶39-48, 71-80);
wherein the previously cached entry for the first respective item (“record from the item database” in ¶20) includes the first respective item number (“record from the item database” in ¶20) and the first respective output state (“item grasping strategy” in ¶20) (Figs. 3, 7; ¶39-48, 71-80); and
wherein querying the application program interface (98) for the first respective output state (“item grasping strategy” in ¶20) for the first respective (“record from the item database” in ¶20) item occurs if the previously cached entry for the first respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) is not stored in the storage device (37, 91) (Figs. 3, 7; ¶39-48, 71-80).

if the previously cached entry for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) is not stored in the storage device (37, 91), querying, by the at least one processor (32, 90), the control system (15, 32, 38) via the application program interface (98) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7; ¶39-48, 71-80).

As per Claim 20, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses wherein providing a first respective status message(“reservation requests” in ¶45)  to the application program interface (98) further comprises:
providing the first respective status message (“reservation requests” in ¶45) selected from the group consisting of:
a success message (Figs. 3, 7; ¶39-48, 71-80), and
a fail message.
Wellman does not expressly disclose:
wherein the first status message is a sham status message.
See rejection of Claim 15 for discussion of teachings of Fredriksson.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.



As per Claim 22, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses wherein processing the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) further comprises:
providing, by the at least one processor (32, 90), a second respective status message (“reservation requests” in ¶45) to the application program interface (98) (Figs. 3, 7; ¶39-48, 71-80).
Wellman does not expressly disclose wherein the second respective status message is a sham status message.
See rejection of Claim 15 for discussion of teachings of Fredriksson.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.

As per Claim 23, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 22.  Wellman further discloses wherein providing a second respective status message (“reservation requests” in ¶45) to the application program interface (98) further comprises:
providing the second respective a status message (“reservation requests” in ¶45) selected from the group consisting of:
a success message (Figs. 3, 7; ¶39-48, 71-80), and

Wellman does not expressly disclose wherein the second respective status message is a sham status message.
See rejection of Claim 15 for discussion of teachings of Fredriksson.
Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.

As per Claim 24, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses providing a second respective updated status message (“reservation requests” in ¶45) to the application program interface (98) for the second respective item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) (Figs. 3, 7, 9; ¶39-48, 71-80).

As per Claim 25, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses:
removing from proximate (as per 14) to the end-effector (¶78) one or more items (“record from the item database” in ¶20) included in the plurality of items (“record from the item database” in ¶20) (Fig. 1; ¶19, 78); and 
removing, by the at least one processor (32, 90) from the storage device (37, 91), one or more previously cached entries for the one or more items (“record from the item database” in ¶20) (Figs. 3, 7; ¶39-48, 71-80).

As per Claim 26, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses wherein iteratively processing each item (“record from the item database” in ¶20) in the plurality of items (“record from the item database” in ¶20) further comprises:


As per Claim 27, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 15.  Wellman further discloses wherein causing, by the at least one processor (32, 90), the first respective item (“record from the item database” in ¶20) to be placed in the first respective output state (“item grasping strategy” in ¶20) further comprises:
causing, by the at least one processor (32, 90), the first respective item (“record from the item database” in ¶20) to be placed in a first respective stow location (“locations within workspace 70” in ¶22) (Figs. 3, 7; ¶39-48, 71-80).

As per Claim 28, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 27.  Wellman further discloses wherein causing, by the at least one processor (32, 90), the second respective item (“record from the item database” in ¶20) to be placed in the second respective output state (“item grasping strategy” in ¶20) further comprises:
causing, by the at least one processor (32, 90), the second respective item (“record from the item database” in ¶20) to be placed in a second respective stow location (“locations within workspace 70” in ¶22) (Figs. 3, 7; ¶39-48, 71-80).

As per Claim 29, Wellman discloses a system (10) (Figs. 1-2; ¶19, 22) comprising:
a controller (15, 32, 38) (Figs. 1-2; ¶19-22);
at least two agents (12/912, 34/926) that communicatively access the controller (15, 32, 38), wherein at least one of the agents (12/912, 34/926) being a first robot (12/912) including at least one respective end-effector (¶78) and at least one sensor (“may include such sensors” in ¶92) (Figs. 1, 3, 7, 9; ¶19-23, 39-48, 71-80, 90-92);

at least one nontransitory processor-readable storage device (37, 91) communicatively coupled to the at least one processor (32, 90) (Figs. 1, 3; ¶19-21, 40-42); , wherein the at least one nontransitory processor-readable storage device (37, 91) stores processor-executable instructions (Figs. 1-3; ¶19-23, 40-42) which, when executed by the at least one processor (32, 90), cause the at least one processor (32, 90) to:
receive first job set of instructions (as per grasping strategy) provided by the controller (15, 32, 38), for a first one (12/912) of the at least two agents (12/912, 34/926) (Figs. 1, 9; ¶19-21, 90-92), 
send, on behalf of the first one (12/912) of the at least two agents (12/912, 34/926), a status message (“reservation requests” in ¶45) before actual completion, by the first one (12/912) of the at least two agents (12/912, 34/926), of the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72),
update a data store (36) to reflect the first job set of instructions (as per grasping strategy) (Fig. 1; ¶19-21); and
receive for the second one (34/926) of the at least two agents (12/912, 34/926) a second job set of instructions (as per grasping strategy) before completion of the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72).
Wellman does not expressly disclose wherein the status message is a sham status message.
Fredriksson discloses a distributed control system in which modules (A, B) transmit and receive messages (Fig. 1; ¶29).  In order to avoid collision, the messages are transmitted in accordance with a schedule (¶29-30).  In certain cases, displacement may occur when a node does not send a scheduled message (¶40).  Such displacement can be avoided by sending a dummy message (¶40).  Like Wellman, Fredriksson is concerned with coordinating processors.


As per Claim 30, Wellman discloses a method of operation in system (10) including a controller (15, 32, 38) (Figs. 1-2; ¶19-22), at least two agents (12/912, 34/926) that communicatively access the controller (15, 32, 38), at least one of the agents (12/912, 34/926) being a first robot (12/912) including at least one respective end-effector (¶78) and at least one sensor (“may include such sensors” in ¶92) (Figs. 1, 3, 7, 9; ¶19-23, 39-48, 71-80, 90-92), the method comprising:
receiving, a first job set of instructions (as per grasping strategy) provided by the controller (15, 32, 38), at a first one (12/912) of the at least two agents (12/912, 34/926) (Figs. 1, 9; ¶19-21, 90-92);
sending, by the first one (12/912) of the at least two agents (12/912, 34/926), a status message (“reservation requests” in ¶45) before actual completion of the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72);
updating a data store (36) to reflect the first job set of instructions (as per grasping strategy) (Fig. 1; ¶19-21); and
receiving, by the second one (34/926) of the at least two agents (12/912, 34/926), a second job set of instructions (as per grasping strategy), before completion of the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72).
Wellman does not expressly disclose wherein the status message is a sham status message.

Therefore, from these teachings of Wellman and Fredriksson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fredriksson to the system of Wellman since doing so would enhance the system by avoiding displacement.  Specifically, applying the teachings of Fredriksson to the system of Wellman would adapting the system to transmit a sham status message in order to avoid displacement when a scheduled message has not been transmitted.

As per Claim 31, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 30.  Wellman further discloses wherein sending the status message (“reservation requests” in ¶45) before actual completion of the first job (as per grasping) further comprises:
sending a success message (“feedback about the success” in ¶21) for the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72); or
sending a failure message (“feedback about the success” in ¶21) for the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72).
Wellman does not expressly disclose wherein the status message is a sham status message.
See rejection of Claim 30 for discussion of teachings of Fredriksson.


As per Claim 32, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 30.  Wellman further discloses:
sending a query to the data store (36) for the second job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72); and
receiving, by the second one (34/926) of the at least two agents (12/912, 34/926), the second job set of instructions (as per grasping strategy) from the data store (36), before completion of the first job (as per grasping) specified via the first job set of instructions (as per grasping strategy) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72).

As per Claim 33, the combination of Wellman and Fredriksson teaches or suggests all limitations of Claim 30.  Wellman further discloses wherein receiving, by the second one (34/926) of the at least two agents (12/912, 34/926), the second job set of instructions (as per grasping strategy), further comprises:
receiving, by the second one of the at least two agents (34/926), the second job set of instructions (as per grasping strategy) from the controller (15, 32, 38) (Figs. 1-3, 7, 9; ¶19-21, 40-44, 47, 71-72).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McDonald (US Patent No. 5,880,443) and Neiser (US Pub. No. 2014/0244026) disclose robot control systems.  Araki (US Patent No. 6,092,098) and Ebcioglu (US Pub. No. 2013/0205295) discloses data management systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664